PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,928,253
Issue Date: 23 Feb 2021
Application No. 16/159,411
Filing or 371(c) Date: 12 Oct 2018
Attorney Docket No. 605653
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the PETITION UNDER 37 C.F.R. 1.181(a) TO ISSUE ORIGINAL LETTERS PATENT, filed February 9, 2022.  

The petition under 37 CFR 1.181 is GRANTED.

Petitioner requests re-delivery of the Letters Patent, issued February 23, 2021. The Letters Patent is currently in possession of the Office because it was returned to the Office as undeliverable on August 19, 2021. There was no change in the correspondence address of record during prosecution, and the address listed on the petition is the same address to which the Letters Patent was mailed. It appears the February 23, 2021 Letters Patent was returned through no fault of applicant.

Applications Assistance Unit (telephone - 571-272-4200) will re-mail the February 23, 2021 Letters Patent to the correspondence address of record. Applicant should expect to receive it within 2 -3 weeks.

No petition fee has been or will be charged in connection with this matter.

Telephone inquiries regarding this decision may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET